PUBLISH
         IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                      ______________________

                             No. 97-6576
                       ______________________
                   D.C. Docket No. CV 94-PT-2763-S


ERNEST RAY RITCH,
MARY J. RITCH,
                                 Plaintiffs-Appellants,

     versus


THE ROBINSON-HUMPHREY CO.,

                                 Defendant-Appellee.

                        -------------------------------
              Appeal from the United States District Court
                 for the Northern District of Alabama
                        -------------------------------
                              (June 10, 1998)

Before CARNES, Circuit Judge, KRAVITCH, Senior Circuit Judge, and
MILLS*, Senior District Judge.
______________________
*Honorable Richard Mills, Senior U.S. District Judge for the Central
District of Illinois, sitting by designation.


                                   1
MILLS, Senior District Judge:

                                   I. Background
       In 1989, Ernest Ray Ritch and Mary J. Ritch--a retired couple in their
70s--opened an account with broker Steuart Evans at The Robinson-
Humphrey Company, Inc. (“Robinson-Humphrey”) in Huntsville, Alabama,
on the recommendation of their son, Joe Ritch. After opening the account
with Robinson-Humphrey, Ray Ritch purchased Comptronix stock (the stock
at issue here) on two occasions. Ray Ritch had bought stock in Comptronix
several times prior to opening an account with Robinson-Humphrey,
beginning in 1986 when the company was privately held. Joe Ritch was on
the Board of Directors of Comptronix.
       Ray Ritch claims that in September 1992, Evans recommended to him
that he sell his other stocks, borrow several hundred thousand dollars from
Robinson-Humphrey “on the margin” on his Comptronix stock, and use the
money to double his Comptronix holdings. Evans denied ever making the
recommendation.
       Shortly thereafter, Ray Ritch asked his son Joe about Evans’
recommendation. Joe replied, “That sounds like a lot, I don’t think I would
do that many.” Nonetheless, Mr. Ritch bought an additional 15,000 shares of
Comptronix with $315,000 he borrowed on the margin and deposited his
other Comptronix certificates there to secure the debt. On November 25,
1992, Comptronix stock plummeted due to an admission by the company that
its financial results had been significantly overstated in the company’s
financial reports. The Ritches’ stock was completely sold out on margin
calls, resulting in a loss to the Ritches of $248,407.88
       The Ritches sued Robinson-Humphrey claiming that it made an
“unsuitable” investment recommendation. The Ritches asserted a claim for
damages under §8-6-19(a) of the Alabama Securities Act, an implied claim
under SEC Rule 10b-5, a wanton negligence claim, and a claim of breach of
fiduciary duty.
       After a jury trial, the district court granted Robinson-Humphrey
judgment as a matter of law on the implied Rule 10b-5 claim, the wanton
negligence claim, and the claim for breach of fiduciary duty, leaving only the
Alabama Securities Act claim to go to the jury. On the claim under the

                                      2
Alabama Securities Act, the district court instructed the jury that, in order for
the Ritches to recover damages on that claim, the jury had to find that Evans
made the recommendation, that the recommendation was unsuitable, and that
the Ritches purchased the stock because of the recommendation.
      Although the jury determined that Evans made an unsuitable
recommendation, it concluded that the Ritches did not buy the Comptronix
stock at issue because of the recommendation. Therefore, judgment was
entered for Robinson-Humphrey.
                                   II. Analysis
      The Ritches raise four issues on appeal: 1) whether the district court
erred by imposing a causation requirement on the Alabama Securities Act
claim; 2) whether the district court erred in granting judgment as a matter of
law on the Ritches’ Rule 10b-5 claim; 3) whether the district court erred in
granting judgment as a matter of law on the Ritches’ claim for wanton
negligence; and 4) whether the district court erred in granting judgment as a
matter of law on the Ritches’ breach of fiduciary duty claim.
                                         A.
      The Court will address the latter three issues first. A district court’s
grant of judgment as a matter of law is reviewed de novo, applying the same
standard that the district court applied in its ruling granting the motion.
Isenbergh v. Knight-Ridder Newspaper Sales, Inc., 97 F.3d 436, 439 (11th
Cir. 1996). When evaluating the grant of judgment as a matter of law, the
court should consider all the evidence, in the light most favorable to the
nonmoving party, and draw all reasonable inferences in favor of the
nonmoving party.
             “If the facts and inferences overwhelmingly point so
             strongly and overwhelmingly in favor of one party
             that the [c]ourt believes that reasonable men could
             not arrive at a contrary verdict, granting of the
             motions is proper. On the other hand, if there is
             substantial evidence opposed to the motions, that is,
             evidence of such quality and weight that reasonable
             and fairminded men in the exercise of impartial
             judgment might reach different conclusions, the
             motions should be denied and the case submitted to

                                        3
            the jury.

Trotter v. Board of Trustees of University of Alabama, 91 F.3d 1449, 1452-3

(11th Cir. 1996)(quoting Boeing Co. v. Shipman, 411 F.2d 365, 374 (5th Cir.

1969)). “There must be more than a mere scintilla of evidence to survive a

motion for judgment as a matter of law; ‘there must be a substantial conflict

in evidence to support a jury question.’” Williams v. Dresser Industries, Inc.,

120 F.3d 1163, 1167 (11th Cir. 1997)(quoting Carter v. City of Miami, 870

F.2d 578, 581 (11th Cir. 1989)).

      Considering all the evidence in this case and construing the evidence in

the light most favorable to the Ritches, this Court finds that judgment as a

matter of law was properly granted.

                                      B.

      Consequently, the Court’s primary focus on review pertains to the

Ritches’ claim under the Alabama Securities Act. This Court reviews the

district court’s imposition of the causation element in the Alabama Securities

Act, a question of law, de novo. See Kahn v. Smith Barney Shearson Inc.,

115 F.3d 930, 932 (11th Cir. 1997)(questions of law reviewed de novo).

      Section 8-6-19 of the Alabama Securities Act provides:

                                       4
     (a) Any person who:

     (1) Sells or offers to sell a security in violation of any provision
     of this article or of any rule or order imposed under this article or
     of any condition imposed under this article, or

     (2) Sells or offers to sell a security by means of any untrue
     statement of a material fact or any omission to state a material
     fact necessary in order to make the statements made, in light of
     the circumstances under which they are made, not misleading, the
     buyer not knowing of the untruth or omission, and who does not
     sustain the burden of proof that he did not know and in the
     exercise of reasonable care could not have known of the untruth
     or omission,

     is liable to the person buying the security from him who may
     bring an action to recover the consideration paid for the security,
     together with interest at six percent per year from the date of
     payment, court costs and reasonable attorneys’ fees, less the
     amount of any income received on the security, upon the tender
     of the security, or for damages if he no longer owns the security.
     Damages are the amount that would be recoverable upon a tender
     less the value of the security when the buyer disposed of it and
     interest at six percent per year from the date of disposition.

The Ritches argued that Robinson-Humphrey violated the Alabama

Securities Commission’s Rule 830-X-3-.12 (“Suitability of

Recommendations”), which provides:

     Every dealer, investment adviser and every associated person
     thereof who recommends to a customer the purchase, sale or
     exchange of any security shall have reasonable grounds to
     believe and shall believe that the recommendation is suitable for

                                       5
           such customer on the basis of information furnished by such
           customer after reasonable inquiry concerning the customer’s
           investment objectives, financial situation and needs, and any
           other information known by such dealer, investment adviser or
           associated person thereof1.

           In support of its decision to include the causation element, the district

court noted that the Alabama courts consider federal law when interpreting

their “blue sky” laws. The court also noted that there was some suggestion

that either Rule 10b-5 or §12(2) of the 1933 Securities Act should be the one

considered when interpreting the Alabama statute. Because the case involved

a secondary sale2, the court chose to consider Rule 10b-5. The court found

   1
    In their complaint, the Ritches alleged a violation of Ala. Code § 8-6-
19(a) but did not specify whether their claim was based on § 8-6-19(a)(1)
or § 8-6-19(a)(2). On appeal, the Ritches argue that Robinson-Humphrey
violated § 8-6-19(a)(1) by selling securities in violation of Rule 830-X-3-.12
and that Robinson-Humphrey violated § 8-6-19(a)(2) because its agent,
Evans, sold securities to the Ritches after failing to disclose material facts.
We decline to consider the Ritches’ § 8-6-19(a)(2) argument, however,
because the Ritches did not object at trial or on appeal to the district
court’s decision to instruct the jury on solely the § 8-6-19(a)(1) theory.
Accordingly, this Court’s discussion of the Alabama Securities Act
concerns only § 8-6-19(a)(1).
       2
      A “secondary sale” or “secondary distribution” is where a major
shareholder (or group of shareholders) sells his or her stock to someone
else. A “primary distribution” is when stock is sold from the issuer to the
stockholder. THOMAS LEE HAZEN, FEDERAL SECURITIES LAW, FEDERAL
JUDICIAL CENTER (1993).

                                            6
that it was more appropriate to require causation (as Rule 10b-5 does)

because it defied common sense that a broker should be liable for a

transaction known by all to be attendant with risk, when there is a finding that

a recommendation by the broker did not cause the purchase.

      The Ritches argue that because the Alabama Securities Act has been

labeled a “strict liability” statute, see Banton v. Hackney, 557 So.2d 807

(Ala. 1989), they should not have to prove causation. Banton, however, did

not decide whether causation was an element of a claim under the Alabama

Securities Act. Instead, it held only that intent was not an element of such a

claim. Id. at 827. Therefore, Banton does not decide the issue before us.

Furthermore, our review of Alabama cases has revealed no decision on point.

      The Ritches argue that we should, nevertheless, hold that causation is

not an element of a claim under the Alabama Securities Act because the

statute upon which it was modeled, § 410 of the Uniform Securities Act, does

not require a plaintiff to establish causation. The Ritches also note that

several legal commentators have expressly concluded that causation is not an

element of a claim under the Alabama Securities Act. See Thomas L. Krebs

& David R. Donaldson, Securities Litigation in Alabama, 20 Cumberland L.

                                       7
Rev. 481, 531-532 (1990).

      Robinson-Humphrey counters that we should find causation to be an

element of the Ritches’ claim because causation is an element of a federal

law unsuitability claim under Rule 10b-5. Robinson-Humphrey argues that

the elements of the Ritches’ unsuitability claim should mirror those of a

federal law unsuitability claim because Alabama courts frequently rely upon

federal law when interpreting Alabama blue sky laws. See e.g. Buffo v.

State, 415 So.2d 1158, 1162 (Ala. 1982). We are uncertain how the Alabama

Supreme Court would resolve this dispositive issue of Alabama law.

                              III. Certification

      Because there is no clear authority on point, we will certify the

following question to the Alabama Supreme Court for instruction pursuant to

Ala.R.App.P. 18:

      Whether a cause of action brought pursuant to section 8-6-
      19(a)(1) of the Alabama Securities Act for a violation of the
      Alabama Securities Commission’s Rule 830-X-3-.12 requires the
      element of causation.

      Our phrasing of this question is intended in no way to limit the

Supreme Court of Alabama in its inquiry and consideration of the various


                                       8
problems and issues posed by the entire case as the Supreme Court perceives

them to be. To assist in its determination, the entire record and the briefs of

the parties shall be transmitted to the Supreme Court of

Alabama.

      AFFIRMED IN PART.

      QUESTION OF STATE LAW CERTIFIED TO THE ALABAMA

SUPREME COURT.




                                       9